DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 through 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 3 through 5, Claims 3 through 5 recite the limitation "a width of the bottom wall" in line 1 of each claim.  There is improper antecedent basis for this limitation in these claims are dependent upon Claim 2, and Claim 2 previously recites the limitation “the bottom wall has a width.” Therefore, Claims 3 through 5 each contain an indefinite scope.
Regarding Claim 6, Claim 6 recites the limitation “wherein multiple oil accommodating grooves . . . .”  It is unclear whether the grooves referred to are the same oil accommodating grooves of Claim 1 or additional if the grooves of Claim 6 are in addition to the grooves of Claim 1.  Therefore to scope of Claim 6 is indefinite.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for reciting repetitive limitations that fail to further limit the subject matter of the claim upon which it depends.  Claim 10 includes the limitation “disposed on the outer peripheral surface of the peripheral wall of the outer sleeve.” This portion of Claim 10 is also include in Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2015/0239109 A1) in view of Cutler et al. (US 7,174,818 B1), in further view of Grabovac et al. (US 4,732,062), in further view of National Bronze (https://web.archive.org/web/20181023160507/https://www.nationalbronze.com/News/410/).
Regarding Claim 1, Hsieh (Fig. 5) disclose a sound base of torque wrench comprising: a base (50) made of a metal material, and having two ends with one of the ends being an actuate end (501) to form an actuating portion.
Hsieh does not disclose an outer sleeve made of a metal material with a hardness softer than that of the base, and the outer sleeve being hollow with a peripheral wall sleeving around the base; and one or more than one oil accommodating groove disposed on an outer peripheral surface of the peripheral wall of the outer 
However, Cutler teaches a torque wrench comprising a base (41) comprising of an outer sleeve (50) made of a metal material with a hardness softer than that of the base (Cutler teaches wherein the material for the outer sleeve (50) is selected from a softer material such as brass. See Col. 4, Lines 45-51), and the outer sleeve (50) being hollow with a peripheral wall sleeving around the base (41). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the torque wrench of Hsieh wherein the sound base of Hsieh further comprises of an outer sleeve made of a metal material with a hardness softer than that of the base, and the outer sleeve being hollow with a peripheral wall sleeving around the base, as taught by Cutler, for the purpose of providing a friction-reducing surface between the outer surface of the sound base and the inner bearing cavity wall of the handle, while also providing a hard inner portion of the sound base necessary for mounting the roller and to resist wearing with other parts of the wrench.
Hsieh, as modified, as discussed above, does not disclose wherein one or more than one oil accommodating groove are disposed on an outer peripheral surface of the peripheral wall of the outer sleeve, and the oil accommodating groove being capable of accommodating lubricating oil.
However, Grabovac (Fig. 8) teaches a torque wrench with an outer sleeve (50) that comprises of one or more than one lubricant accommodating grooves (80) that are disposed on an outer peripheral surface of the peripheral wall of the outer sleeve. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the torque wrench of Hsieh, as modified by Cutler, to further comprise of one or more than one lubricant accommodating grooves that are disposed on an outer peripheral surface of the peripheral wall of the outer sleeve, and the lubricant accommodating groove being capable of accommodating lubricant grease, as taught by Grabovac, for the purpose of assuring adequate lubrication between the outer sleeve and the inner bearing cavity wall of the handle, thereby increasing the useful life expectancy of the wrench. See Grabovac, Col. 8, Lines 54-64.
Hsieh, as modified by Cutler and Grabovac, does not explicitly disclose wherein the lubricant accommodating grooves (Grabovac, 80) are being capable of accommodating lubricating oil.
However, National Bronze (Page 2 of 4) teaches the interchangeability of grease and oil as a lubricant in grooves of sleeves.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the torque wrench of Hsieh, as modified by Cutler and Grabovac, to comprise of grooves that are capable of accommodating lubricating oil, as taught by National Bronze, as an alternative means of achieving the same results of lubricating the peripheral surface of the outer sleeve, requiring routine experimentation with predictable results.
Regarding Claim 2, Hsieh, as modified, discloses the sound base as claimed in Claim 1, as discussed above, wherein each the oil accommodating groove (Grabovac, 80) has a bottom wall, and the bottom wall has a width. See Grabovac, (Fig. 8).
Regarding Claim 4, Hsieh, as modified, discloses the sound base as claimed in Claim 2, as discussed above, wherein the width of the bottom wall of the oil accommodating groove is smaller than a width of an opening of the oil accommodating groove.  See “V-Shaped” Groove of National Bronze. Furthermore, changes in shape, without persuasive evidence of unexpected results, does not establish patentabillity. See MPEP 2144.04.IV.B.
Regarding Claim 5, Hsieh, as modified, discloses the sound base as claimed in Claim 2, as discussed above, wherein the width of the bottom wall of the oil accommodating groove is equal to a width of an opening of the oil accommodating groove.  See “Rectangular, Cross Sectioned” Groove of National Bronze. Furthermore, changes in shape, without persuasive evidence of unexpected results, does not establish patentabillity. See MPEP 2144.04.IV.B.
Regarding Claim 6, Hsieh, as modified, discloses the sound base as claimed in Claim 1, as discussed above, wherein multiple oil accommodating grooves (Grabovac, 80. See Grabovac, Fig. 8) disposed on the outer peripheral surface of the peripheral wall of the outer sleeve, the oil accommodating grooves on the outer peripheral surface of the outer sleeve have a higher deposing density closer to the actuate end. The lubricating grooves of Grabovac are more densely deposed at the ends than in the middle of the sleeve. See Grabovac, Fig. 8.  See also National Bronze, Figure 8 & 


    PNG
    media_image1.png
    238
    295
    media_image1.png
    Greyscale

Regarding Claim 7, Hsieh, as modified, discloses the sound base as claimed in Claim 1, as discussed above, wherein said oil accommodating groove is one or more than one transverse groove. See Grabovac Fig. 8. Furthermore, changes in shape, without persuasive evidence of unexpected results, does not establish patentabillity. See MPEP 2144.04.IV.B.
Regarding Claim 8, Hsieh, as modified, discloses the sound base as claimed in Claim 1, as discussed above, wherein wherein said oil accommodating groove is an annular groove.  See Grabovac Fig. 8. Furthermore, changes in shape, without persuasive evidence of unexpected results, does not establish patentabillity. See MPEP 2144.04.IV.B.
Regarding Claim 9
Regarding Claim 10, Hsieh, as modified, discloses the sound base as claimed in Claim 1, as discussed above, wherein the said accommodating groove is a spiral groove spirally disposed on the outer peripheral surface of the peripheral wall of the outer sleeve. See also National Bronze, photo and Figure 8 & Double Figure 8 have spirally disposed portion. Furthermore, changes in shape, without persuasive evidence of unexpected results, does not establish patentabillity. See MPEP 2144.04.IV.B.
Regarding Claim 11, Hsieh, as modified, discloses the sound base as claimed in Claim 1, as discussed above, wherein an accommodating chamber is concavely disposed at the actuate end of the base, and a roller (501) is pivotally disposed in the accommodating chamber to form the actuating portion. See Hsieh, Fig. 5.

    PNG
    media_image2.png
    382
    713
    media_image2.png
    Greyscale

Regarding Claim 12, Hsieh, as modified, discloses the sound base as claimed in Claim 1, as discussed above, wherein a recess is disposed at the actuate end of the base to form the actuating portion. See Hseih, Fig. 5 or Fig. 11 (502).

    PNG
    media_image3.png
    307
    681
    media_image3.png
    Greyscale

Regarding Claim 13, Hsieh, as modified, discloses the sound base as claimed in Claim 1, as discussed above, wherein the outer sleeve is made of copper, aluminum, or a metal material containing copper or aluminum.  Cutler teaches wherein the material for the outer sleeve (50) is selected from a softer material such as brass. See Col. 4, Lines 45-51.  It is commonly known that Brass is an alloy that comprises of copper. See Merriam-Webster Dictionary, defining Brass as “an alloy consisting essentially of copper and zinc in variable proportions.”
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hseih in view of Cutler et al., in further view of Grabovac et al., in further view of National Bronze; and in further view of Practical Machinist (https://www.practicalmachinist.com/vb/machine-reconditioning-scraping-and-inspection/oil-groove-design-322566/).
Regarding Claim 3, 
Hsieh, does not disclose wherein the width of the bottom wall of the oil accommodating groove is larger than a width of an opening of the oil accommodating groove.
However, Practical Machinist (7-20-2016, 7:57 PM posting by zipfactor) teaches an oil accommodating groove wherein the width of the bottom wall of the oil accommodating groove is larger than a width of an opening of the oil accommodating groove.

    PNG
    media_image4.png
    268
    215
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the torque wrench of Hsieh, as modified, wherein the width of the bottom wall of the oil accommodating groove is larger than a width of an opening of the oil accommodating groove, as taught by Practical Machinist, as an alternative means of achieving the same results of adequately lubricating the peripheral surface of the outer sleeve by providing the number, placement, and accumulated volumetric extent of the grooves such that a sufficient volume of lubricant is carried within the grooves (See Grabovac, Col., Lines 57-60) requiring routine experimentation with predictable results. Furthermore, changes .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guo (US 2018/0229352 A1) (discloses a bearing sleeve with lubricating oil).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272.  The examiner can normally be reached on M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723